Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2018/118887, filed on 12/03/2018.
Claims 1-18 are currently pending in the instant application.
The preliminary amendment filed on 09/02/2022, amending claim 1 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-14, drawn to a method for stably expressing a protein at a predetermined site in a Chinese hamster ovary (CHO) cell genome, wherein the predetermined site in the CHO cell genome for stably expressing the protein is positioned at a base of No. 1235357 in a CHO cell gene NW_006880285.1; the method comprises: identifying a sequence of 5' NNNNNNNNNNNNNNNNNNNNNGG3' in a base range of No. 1235284-1235429 around the predetermined sit
Arguments: The traversal is on the ground(s) that under unity of invention practice as required by 37 CFR 1.499 (See MPEP 1893.03(d)) the Examiner must identify all of the common or corresponding technical features between the invention groups or species and show that these common or corresponding technical features do not make a contribution over the prior art. (See MPEP 1850(II)). Here the Examiner fails to show that the common technical feature between the groups and species includes a DNA sequence of 23 nucleotides where the sequence ends with GG at the 3' end. The prior art reference CN107557390A does not address this DNA nucleotide sequence of 23 nucleotides and ending in GG. Since the Examiner does not show that this common/corresponding technical feature is met by the prior art, the feature is prima facie a special technical feature amongst the Groups of inventions. 
Response: This is not found persuasive because PCT Rule for Restriction/Election, which is NOT the examination, and does not require “all the technical features”, but “Special Technical Features”, which are special for the invention, and the name “Special Technical Feature” is derived for this reason. As the Restriction/Election was performed on originally filed claims of which SEQ ID NO: 1 was not sequence compliant under BRI, and the Examiner clearly indicated in the Restriction/Election requirement that a targeting carrier comprising the target sequence described in claim 1 for expressing the protein, and a CHO recombinant cell line stably expressing a protein, wherein the CHO recombinant cell line is constructed by the targeting carrier of claim 15 of Group II and a method for stably expressing a protein at a predetermined site in a Chinese hamster ovary (CHO) cell genome, wherein the predetermined site in the CHO cell genome for stably expressing the protein is positioned at a base of No. 1235357 in a CHO cell gene NW_006880285.1; the method comprises: identifying a sequence of 5' NNNNNNNNNNNNNNNNNNNNNGG3' in a base range of No. 1235284-1235429 around the predetermined sitdoes not comply with sequence Rule because any nucleotide sequence containing 10 or more nucleotides requires a sequence identifier, i.e. SEQ ID No., and under Broadest Reasonable Interpretation (BRI), the Examiner will interpret any target sequence for identifying by CRISPR/Cas9. So, the only shared technical feature of these groups is that they all relate to a targeting carrier or plasmid comprising any target sequence and CRISPR/Cas9 polypeptide or nucleic acid encoding the same to integrate a gene encoding a protein in the genome of CHO cell. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Zhou et al. (CN107557390 A, publication 01/09/2018, see, whole document of Machine translated English document of CN107557390 A, see PTO-892) teach a method for screening a high expression site of a CHO cell line, wherein the invention utilizes novel screening methods to find several highly expressed sites (target sequence) within the CHO genome, and the CRISPR/Cas9-mediated site-specific integration technology is combined, the exogenous gene to be expressed can be rapidly inserted into these found sites, and the exogenous protein high-expressing cell line can be obtained quickly and efficiently.  Thus, a targeting carrier or plasmid comprising any target sequence and CRISPR/Cas9 polypeptide or nucleic acid encoding the same to integrate a gene encoding a protein in the genome of CHO cell and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention. 
Note: Currently filed amended claims are indeed in correct form with sequence compliance rule and thus, the prior art cited for originally filed claims would not be applicable because claim 1 is now reciting SEQ ID NO: 12 and 15, and the patentability would depend on novelty of these two sequences of SEQ ID NO: 12 and 15, and the prior art cited in the Restriction/Election requirement must have SEQ ID NO: 12 and 15 to be a valid prior art in the Non-Final Office action. 
Therefore, the claims 1-4 read on SEQ ID NO: 1 with SEQ ID NO: 12 and 15, and other species of sequences SEQ ID NOs: 2-11 would be searched and examined before the end of the prosecution. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application CHINA 201811274680.0, filed on 12/03/2018 without English translation. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 03/05/2020 are accepted by the Examiner.

Claim Objections
Claim 1 is objected to because of the recitation “sequence of SEQ ID NO: 15”, which should be “nucleotide sequence of SEQ ID NO: 15”. Appropriate correction is required. 
Claims 2-4 are objected to because of the recitation “according to claim”, which should be “of claim”.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1 is indefinite as reciting a method with no or insufficient steps for protein expression, such as “stably expressing a protein” by identifying SEQ ID NO: 15. However, how the protein is expressed is missing as a method step.  A claim is indefinite where it merely recites a use without any active, or positive steps delimiting how this use is actually practiced.  The method steps should be amended to clearly identify the method steps. Appropriate correction is required for giving patentable weight on this claim. 

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the phrase “NW_006880285.1” in the context of a gene, which is similar to GenBank accession number, which is confusing because it is unclear as to what nucleotide sequence is being referred to by such phrase, unless provided with SEQ ID NO. Since nucleotide sequences in commercially available databases are continually edited and updated, and thus, actual sequence of “NW_006880285.1” is unknown, rendering the metes and bounds of the term unclear. Clarification is required.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and vague in the recitation “a nucleotide sequence” in the context of SEQ ID NO: 12, which is confusing because “a nucleotide sequence” under BRI is interpreted as any fragment of the nucleotide sequence of SEQ ID NO: 12 with any size including 10 nucleotides, which are unknown, rendering the Metes and Bounds of the term unclear, confusing and indefinite. This rejection can be overcome by replacing “a nucleotide sequence” with “the nucleotide sequence”. Similar analysis would be applicable to “a nucleotide sequence” in the context of SEQ ID NO: 15. Clarification is required.

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite and vague in the recitation “a nucleotide sequence” in the context of SEQ ID NO: 1, which is confusing because “a nucleotide sequence” under BRI is interpreted as any fragment of the nucleotide sequence of SEQ ID NO: 1 with any size including 10 nucleotides, which are unknown, rendering the Metes and Bounds of the term unclear, confusing and indefinite. This rejection can be overcome by replacing “a nucleotide sequence” with “the nucleotide sequence”. Clarification is required.
Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 2 is indefinite in the recitation “less than” in the context of 160 KDa of a protein, wherein the phrase “less than” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Besides, “less than 160 KDa” could be any numbers below 160, which are unknown rendering the metes and bounds of the term unclear. Clarification is required.


Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/644,955 (unpublished). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims 1-4 of the instant application are drawn to a method for stably expressing a protein at a predetermined site in a Chinese hamster ovary (CHO) cell genome, wherein the predetermined site in the CHO cell genome for stably expressing the protein is positioned at a base of No. 1235357 in a CHO cell gene NW_006880285.1; the method comprises: identifying a sequence of SEQ ID NO: 15 in a base range of No. 1235284-1235429 in the CHO cell gene NW 006880285.1, and having a nucleotide sequence of SEQ ID NO: 12, around the predetermined site-by CRISPR/Cas9 technology as a target sequence, wherein the protein has a molecular weight of less than 160 KDa, wherein the protein is one selected from the group consisting of a polypeptide, a functional protein, an antibody, and a fusion protein, wherein the target sequence includes the bases positioned at No. 1235285-1235307 upstream of the base of No. 1235357 in the CHO cell gene NW_006880285.1, and the target sequence is a nucleotide sequence of SEQ ID NO:1.

The claims of the co-pending application are drawn to a method for stably expressing a protein at a predetermined site in a Chinese hamster ovary (CHO) cell genome, wherein the predetermined site in the CHO cell genome for stably expressing the protein is positioned at a base of No. 691045 in a CHO cell gene NW_006882077.1; the method comprises: identifying a sequence of 5' NNNNNNNNNNNNNNNNNNNNNGG3' inherently SEQ ID NO: 15 of the instant application, in a base range of No. 690980-691090 around the predetermined site by CRISPR/Cas9 technology and positioned  as a target sequence, wherein the protein has a molecular weight of less than 160 KDa, wherein the protein is one selected from the group consisting of a polypeptide, a functional protein, an antibody, and a fusion protein,  wherein the target sequence includes the bases positioned at No. 691068-691090 around the base of No. 691045 in the CHO cell gene NW_006882077.1, and the target sequence is a nucleotide sequence of SEQ ID NO:1.
Claims of the instant application listed above cannot be considered patentably distinct over claims 1-4 of the reference co-pending patent application when there are specifically recited embodiments that would either anticipate to claims 1-4 of the instant application or alternatively render them obvious.  Alternatively, claims 1-4 cannot be considered patentably distinct over claims 1-4 of the reference co-pending application when there is specifically disclosed embodiment in the reference copending application falls within the scope of claims 1-4 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-4 of co-pending Application No. 16/644,955. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1-4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office REMSEN Building, and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656